DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (CN 110286476 A - Translation).
In regard to claim 1, Wei et al discloses an optical imaging lens assembly, comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens which are provided in sequence from an object side to an image side along an optical axis (Figure 1, “L1-L7”), wherein the first lens has a refractive power (Figure 1, “L1”); the second lens has a refractive power (Figure 1, “L2”), wherein, an object-side surface of the second lens is a convex surface (Figure 1, “S3”), and an image-side surface of the second surface is a concave surface (Figure 1, “S4”); the third lens has a refractive power (Figure 1, “L3”); the fourth lens has a refractive power (Figure 1, “L4”); the fifth lens has a refractive power (Figure 1, “L5”); the sixth lens has a positive refractive power (Figure 1, “L6”), an object-side surface of the sixth lens is a convex surface (Figure 1, “S11”), and an image-side surface of the sixth lens is a convex surface (Figure 1, “S12”); and the seventh lens has a negative refractive power (Figure 1, “L7”), an object-side surface of the seventh lens is a concave surface (Figure 1, “S12”), and an image-side surface of the seventh lens is a concave surface (Figure 1, “S13”), wherein the imaging surface satisfy FFL/TTL>0.3 → 7.035/18.005 = 0.39 (Table 1).  

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 11-20: an optical lens assembly as claimed, specifically wherein an object-side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface; the sixth lens has a positive refractive power, and an object-side surface of the sixth lens is a convex surface, and an image-side surface of the sixth lens is a convex surface; and the seventh lens has a negative refractive power, and an object-side surface of the seventh lens is a concave surface, and an image-side surface of the seventh lens is a concave surface, wherein the sixth lens and the seven lens satisfy 0.1<f123/f4567<0.9
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: an optical imaging lens assembly as claimed, specifically wherein a total effective focal length f of the optical imaging lens assembly satisfies 14.8 mm<f<17.3 mm.  
The prior art fails to teach a combination of all the claimed features as presented in claim 3: an optical imaging lens assembly as claimed, specifically satisfying 5.5<f6/(R11 +R12)<7.4.  
The prior art fails to teach a combination of all the claimed features as presented in claim 4: an optical imaging lens assembly as claimed, specifically satisfying 
-1.7<f7/(R13+R14)<-1.2.
The prior art fails to teach a combination of all the claimed features as presented in claim 5: an optical imaging lens assembly as claimed, specifically satisfying 
0.4<f/(f1-f2)<0.6; or, a maximum field of view (FOV) of the optical imaging lens assembly satisfies 66°<FOV<76°.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: an optical imaging lens assembly as claimed, specifically satisfying 0.6<(T23+CT3)/T34<1.1.
The prior art fails to teach a combination of all the claimed features as presented in claim 7: an optical imaging lens assembly as claimed, specifically wherein the sixth lens and the seven lens satisfy 0.1 <f123/f4567<0.9.
The prior art fails to teach a combination of all the claimed features as presented in claim 8: an optical imaging lens assembly as claimed, specifically satisfying 1.8<(SAG21 +SAG22)/CT2<3.8.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: an optical imaging lens assembly as claimed, specifically satisfying 0.2<(SAG61 +SAG62)/(SAG51 +SAG52)<0.7.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: an optical imaging lens assembly as claimed, specifically satisfying 0.4<FFL/TTL<0.6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 30, 2022